Exhibit 10.4.2

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT (as amended, modified and supplemented and in
effect from time to time, this “Agreement”) dated as of October 27, 2011, is
from GIT HERITAGE IV MEZZ, LLC, a Delaware limited liability company (“Pledgor”)
to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered
under the laws of the United States of America (together with its successors and
assigns, “Lender”).

R E C I T A L S:

A. Pursuant to that certain Mezzanine Loan Agreement of even date herewith
between Pledgor and Lender (as amended, restated, replaced, supplemented or
otherwise modified, the “Loan Agreement”), Lender agreed to make a loan in the
amount of $4,000,000.00 (the “Loan”) to Pledgor. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

B. To secure Pledgor’s obligations under the Loan Documents, Pledgor is
required, among other things, to pledge, and by this Agreement does pledge,
among other things, all of its right, title and interest in, to and under the
Collateral (as defined below).

NOW, THEREFORE, in consideration of the foregoing and in order to induce Lender
to make the Loan, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I - GRANT OF SECURITY INTEREST; COLLATERAL

Section 1.1. Collateral. As security for the full and punctual payment of the
Debt and performance of Pledgor’s obligations under the Loan Documents and
Pledgor’s obligations under this Agreement (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, including
without limitation the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)), whether allowed or allowable as claims) (collectively, the
“Secured Obligations”), Pledgor hereby grants, pledges, hypothecates, transfers
and assigns to Lender a first priority and continuing lien on, and first
priority security interest, in, and, in furtherance of such grant, pledge,
hypothecation, transfer and assignment, hereby transfers and assigns to Lender
as collateral security, all of Pledgor’s right, title, ownership, equity or
other interests in and to the following, whether now owned or hereafter
acquired, now existing or hereafter arising and wherever located (collectively,
the “Collateral”):

(a) The legal and beneficial ownership interests in and to (including, without
limitation, all Equity Interests (hereinafter defined)) in the Persons described
in Schedule 1 attached hereto (each, a “Pledged Entity”) as and to the extent of
the pledged Equity Interests described on said Schedule 1 (collectively, the
“Pledged Equity”);

(b) all rights, privileges, general intangibles, payments intangibles, voting
rights, authority and power arising from its interest in the Pledged Equity;



--------------------------------------------------------------------------------

(c) the capital of Pledgor and any and all profits, losses, Distributions (as
defined below), and allocations attributable to the Pledged Equity as well as
the proceeds of any Distribution thereof, whether arising under the terms of any
Organizational Agreement (as defined below) or otherwise;

(d) all other payments, if any, due or to become due, to Pledgor and all other
present or future claims by Pledgor against any Pledged Entity, or in respect of
the Pledged Equity, under or arising out of (i) any Organizational Agreement,
(ii) monies loaned or advanced, for services rendered or otherwise, (iii) any
other contractual obligations, commercial tort claims, supporting obligations,
damages, insurance proceeds, condemnation awards or other amounts due to Pledgor
from any Pledged Entity or with respect to the Pledged Equity;

(e) Pledgor’s claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under or arising out of the ownership of
the Pledged Equity;

(f) to the extent permitted by applicable law, Pledgor’s rights, if any, in any
Pledged Entity pursuant to any Organizational Agreement, or at law, to exercise
and enforce every right, power, remedy, authority, option and privilege of
Pledgor relating to the Pledged Equity, including without limitation, the right
to (i) execute any instruments and to take any and all other action on behalf of
and in the name of Pledgor in respect of the Pledged Equity, (ii) exercise any
and all voting, consent and management rights of Pledgor in or with respect to
any Pledged Entity, (iii) exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval with respect to any Pledged Entity, (iv) enforce
or execute any checks, or other instruments or orders of any Pledged Entity, and
(v) file any claims and to take any action in connection with any of the
foregoing, together with full power and authority to demand, receive, enforce or
collect any of the foregoing or any property of any Pledged Entity;

(g) all Investment Property (as such term is defined in Section 9-102 of the UCC
(as defined below) issued by or relating to any Pledged Entity, or otherwise
relating to the Pledged Equity;

(h) all additional Equity Interests or other property, securities, or assets now
existing or hereafter acquired by Pledgor relating to a Pledged Entity,
including, without limitation, as a result of any consolidation, combinations,
mergers, reorganizations, acquisitions, exchange offers, recapitalizations of
any type, contributions to capital, splits, spin-offs, or similar actions or the
exercise of options or other rights relating to the Pledged Equity;

(i) To the extent not otherwise included: all assets and personal property of
Pledgor, including without limitation, all of Pledgor’s accounts, equipment,
fixtures, inventory, goods, accessions, software, general intangibles, payment
intangibles, deposit accounts, documents, instruments, money, chattel paper
(whether electronic or intangible), investment property, letters of credit,
letters of credit rights, supporting obligations, commercial tort claims, oil,
gas and mineral rights (whether before extraction or as extracted collateral);

(j) all partnership certificates, member certificates, stock certificates, or
any other instrument, note, chattel paper or certificate (including, without
limitation, all “certificated

 

2



--------------------------------------------------------------------------------

securities” within the meaning of Section 8-102 of the UCC) (whether or not
qualifying as Investment Property) representing the Pledged Equity in any
Pledged Entity and any interest of Pledgor in the entries on the books of any
financial intermediary pertaining to such certificates or writings, and all
options and warrants for the purchase of such Equity Interests now or hereafter
held in the name of Pledgor (collectively, “Certificated Securities”), and all
Certificated Securities in any Pledged Entity from time to time acquired by
Pledgor in any manner, and any interest of Pledgor in the entries on the books
of any financial intermediary pertaining to such Certificated Securities, and
all securities convertible into and options, warrants, dividends, cash,
instruments and other rights and options from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
Certificated Securities (including all rights to request or cause the issuer
thereof to register any or all of the Collateral under federal and state
securities laws to the maximum extent possible under any agreement for such
registration rights), and all put rights, tag-along rights or other rights
pertaining to the sale or other transfer of such Collateral, together in each
case with all right under any Organizational Agreements pertaining to such
rights; and

(k)(i) all “proceeds” (as such term is defined in Section 9-102 of the UCC) of
any or all of the foregoing (whether cash or non-cash proceeds, including
insurance proceeds), (ii) whatever is receivable or received when any of the
Collateral is sold, collected, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without limitation, all
rights to payment, including return premiums, with respect to any insurance
relating thereto and also includes all interest, dividends and other property
receivable or received on account of any of the Collateral or proceeds thereof,
and in any event, shall include all Distributions or other income from any of
the Collateral, all collections thereon or all Distributions with respect
thereto, and (iii) all proceeds, products, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the Collateral. The
inclusion of proceeds in the Collateral does not authorize Pledgor to sell,
dispose of or otherwise use the Collateral in any manner not specifically
authorized hereby.

Section 1.2. Definitions. As used herein, the following terms shall have the
following respective meanings:

(a) “Distributions” means all dividends, distributions, liquidation proceeds,
cash, profits, instruments and other property and payments or economic benefits
or interests to which any Pledgor is entitled with respect to the Pledged Equity
whether or not received by or otherwise distributed to such Pledgor, whether
such dividends, distributions, liquidation proceeds, cash, profits, instruments
and other property and economic benefits are paid or distributed by the Pledged
Entities in respect of operating profits, sales, exchanges, refinancing,
condemnations or insured losses of the company’s assets, the liquidation of the
company’s assets and affairs, management fees, guaranteed payments, repayment of
loans, reimbursement of expenses or otherwise in respect of or in exchange for
any or all of the Pledged Equity.

(b) “Equity Interests” means (a) partnership interests (general or limited) in a
partnership; (b) membership interests in a limited liability company; (c) shares
or stock interests in a corporation, and (d) the beneficial ownership interests
in a trust.

 

3



--------------------------------------------------------------------------------

(c) “Organizational Agreement” means the partnership agreement, limited
partnership agreement, operating agreement, limited liability company agreement,
articles or certificate of organization, by-laws, certificate of formation and
other organizational or governing documents, as applicable, of any Pledged
Entity.

(d) “UCC” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

Section 1.3. Perfection of Security Interest. On or before the Closing Date,
Pledgor shall (a) deliver to Lender Certificated Securities representing all of
the Pledged Equity, in form and content acceptable to Lender, duly endorsed or
subscribed in blank, or accompanied by appropriate stock powers or other
instruments of transfer, pledge or assignment, and enter into such other
arrangements as may be necessary to give control of any Investment Property to
Lender within the meaning of Section 8-106 of the UCC, (b) cause each Pledged
Entity to execute and deliver the Agreement and Acknowledgement of Pledge
attached hereto as Exhibit A (the “Acknowledgement”), and (c) promptly take all
other actions required to perfect the security interest of Lender in the
Collateral under applicable law. It is the intention of Pledgor and Lender that
at all times while the Loan remains outstanding, the Pledged Equity shall
constitute Investment Property, and, to that end, Pledgor shall take, and shall
cause each Pledged Entity to take, all necessary action to obtain such
classification pursuant to the UCC.

Section 1.4. Acts of Lender. All of the Collateral at any time delivered to
Lender pursuant to this Agreement shall be held by Lender subject to the terms,
covenants and conditions set forth in the Loan Documents. Neither Lender nor any
of Lender’s directors, officers, agents, employees or counsel shall be liable
for any action taken or omitted to be taken by such party or parties relative to
any of the Collateral, except for such party’s or parties’ own gross negligence
or willful misconduct. Lender shall be entitled to rely in good faith upon any
writing or other document (including, without limitation, any telegram or
e-mail) or any telephone conversation reasonably believed by it to be genuine
and correct and to have been signed, sent or made by an authorized officer or
agent of the Pledgor (but Lender shall be entitled to such additional evidence
of authority or validity as it may, in its sole and absolute discretion request,
but it shall have no obligation to make any such request), and with respect to
any legal matter, Lender may rely in acting or in refraining from acting upon
the advice of counsel selected by it concerning all matters hereunder.

Section 1.5. Custody of Collateral. Lender shall not have any duty concerning
the collection or protection of the Collateral or any income thereon or payments
with respect thereto, or concerning the preservation of any rights pertaining
thereto beyond exercising reasonable care with respect to the custody of any
tangible evidence of the Collateral actually in its possession.

Section 1.6. [Intentionally Omitted].

ARTICLE II - POWERS OF PLEDGOR PRIOR TO AN EVENT OF DEFAULT

Section 2.1. Distributions; Exercise of Rights. Unless an Event of Default has
occurred that is continuing, and subject to the terms of the Loan Documents,
Pledgor shall be entitled to (a) receive cash Distributions allocable to the
Collateral, and (b) exercise (but only in

 

4



--------------------------------------------------------------------------------

a manner that will not (i) violate or be inconsistent with the terms hereof or
of any other Loan Document or (ii) have the effect of impairing the position or
interests of Lender) the voting, consent, administration, management and all
other powers, rights and remedies of Pledgor with respect to the Collateral
under the Organizational Agreements of any Pledged Entity (including all other
rights and powers thereunder which are pledged hereunder or otherwise). If
Pledgor shall become entitled to receive or shall receive from any Pledged
Entity (A) any non-cash Distribution as an addition to, on account of, in
substitution of, or in exchange for the Collateral or any part thereof, or
(B) during the continuance of any Event of Default, any cash Distributions, in
either case the same shall immediately be remitted to Lender (in the exact form
received, with Pledgor’s endorsement or assignment or other instrument as Lender
may deem appropriate) to be held as additional Collateral for the Secured
Obligations or for application thereto, as applicable, and until so remitted,
shall be received and held by Pledgor in trust and as agent for Lender.

Section 2.2. Termination of Powers. Upon the occurrence of an Event of Default
that is continuing, all such powers, rights and remedies of Pledgor, which are
conditionally permitted pursuant to Section 2.1, shall cease and the provisions
of Section 4 hereof shall apply.

ARTICLE III - REPRESENTATIONS, WARRANTIES AND

COVENANTS OF PLEDGOR

Pledgor hereby covenants with Lender, and represents and warrants to Lender, as
of the Closing Date as follows:

Section 3.1. Percentage Ownership. Pledgor owns one hundred percent (100%) of
the member Equity Interests in GIT Heritage IV TX, LLC. Pledgor does not have
outstanding any options or rights or other agreements to acquire or sell or
otherwise transfer all or any portion of any Pledged Equity.

Section 3.2. Title to Collateral. Pledgor validly acquired and is the legal and
beneficial owner of the Collateral in which it has granted a security interest,
and transferred a collateral interest, herein, free and clear of all Liens
except such as are created pursuant to this Agreement and any other Loan
Documents. Pledgor has the legal right to pledge and grant a security interest
in the Collateral as herein provided without the consent of any other Person,
other than any such consent that has been obtained. Pledgor will have like title
in, and the right to pledge, any other property at any time hereafter acquired
by Pledgor and pledged to Lender as Collateral hereunder.

Section 3.3. Defense of Title. Pledgor will defend Lender’s right, title and
interest in and to the Collateral against the claims and demands of all other
Persons.

Section 3.4. No Transfer. Except for the Transfer effected by this Agreement,
Pledgor will not Transfer the Collateral, or any portion thereof, or suffer or
permit any Transfer thereof to occur except any made in accordance with the
terms of the Loan Agreement. Any Transfer made in violation of the foregoing
provisions shall be an immediate Event of Default hereunder without notice or
opportunity to cure and shall be void and of no force and effect.

 

5



--------------------------------------------------------------------------------

Section 3.5. Perfected Security Interest. Giving effect to this Agreement,
Lender has, with respect to all Collateral owned by Pledgor on the Closing Date,
and will have with respect to any other property at any time hereafter acquired
by Pledgor and pledged to Lender as Collateral hereunder, a valid, perfected and
continuing first lien upon and security interest in the Collateral.

Section 3.6. No Financing Statements. Except for financing statements filed or
to be filed in favor of Lender as secured party, or such other financing
statements expressly permitted with Lender’s prior written consent, which may be
withheld in Lender’s sole discretion, there are not now, and will not in the
future be, and Pledgor will not execute, any financing statements under the UCC
covering any or all of the Collateral, and no such financing statements are, or
will be, filed in any public office.

Section 3.7. Certificated Securities. Pledgor represents and warrants that all
of the Pledged Equity is issued in the form of Certificated Securities, Pledgor
has delivered to Lender all Certificated Securities constituting the Pledged
Equity, duly indorsed in blank within the meaning of the UCC, and each such
Certificated Securities has been in the physical possession of Pledgor at all
times prior to such delivery to Lender. Pledgor covenants and agrees that it
shall not permit any Pledged Entity to convert existing Equity Interests, or
issue new Equity Interests, other than as Certificated Securities.
Notwithstanding the foregoing, Pledgor shall promptly notify Lender if any
Equity Interests with respect to a Pledged Entity (whether now owned or
hereafter acquired by Pledgor) is not evidenced by a Certificated Security, and
shall promptly thereafter take all actions required to perfect the security
interest of Lender in such Pledged Equity under applicable law as required under
Section 1.3. Pledgor further agrees to take such additional actions as Lender
deems necessary or desirable to effect the foregoing and to permit Lender to
exercise any of its rights and remedies hereunder and agrees to provide an
opinion of counsel satisfactory to Lender with respect to any such pledge of
Equity Interests which are not Certificated Securities promptly upon request of
Lender. WITHOUT LIMITING THE EFFECT OF THE IMMEDIATELY PRECEDING CLAUSE AND
SUBJECT TO ARTICLE II HEREOF, PLEDGOR HEREBY GRANTS TO LENDER AN IRREVOCABLE
PROXY TO VOTE THE PLEDGED EQUITY AND TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED EQUITY WOULD BE
ENTITLED (INCLUDING WITHOUT LIMITATION (A) GIVING OR WITHHOLDING WRITTEN
CONSENTS, (B) CALLING SPECIAL MEETINGS, (C) VOTING AT SUCH MEETINGS, AND
(D) VOTING AT ANY TIME OR PLACE) WITH RESPECT TO ANY ACTION, DECISION,
DETERMINATION OR ELECTION BY THE PLEDGED ENTITIES OR THE HOLDERS OF THE
RESPECTIVE EQUITY INTERESTS THEREIN THAT THE PLEDGED EQUITY (OR ANY NEW OR
ADDITIONAL EQUITY INTEREST IN SUCH PLEDGED ENTITY) BE, OR CEASE TO BE, A
CERTIFICATED SECURITY, AND ALL OTHER MATTERS RELATED TO ANY SUCH ACTION,
DECISION, DETERMINATION OR ELECTION, WHICH PROXY SHALL BE EFFECTIVE
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY PLEDGED EQUITY ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY OTHER
PERSON (INCLUDING THE ISSUER OF THE PLEDGED EQUITY OR ANY OFFICER OR AGENT
THEREOF) AS OF THE DATE HEREOF) AND WHICH PROXY SHALL ONLY TERMINATE UPON THE
PAYMENT AND PERFORMANCE IN FULL OF THE SECURED OBLIGATIONS. THE PROXIES AND

 

6



--------------------------------------------------------------------------------

POWERS GRANTED BY PLEDGOR PURSUANT TO THIS AGREEMENT ARE COUPLED WITH AN
INTEREST AND ARE GIVEN TO SECURE THE PERFORMANCE OF THE PLEDGOR’S OBLIGATIONS
UNDER THIS AGREEMENT.

Section 3.8. Fully Paid and Non-Assessable. All of the Pledged Equity has been
duly authorized and validly created and is subject to no options to purchase or
similar rights of any Person. Pledgor is not, and will not become, a party to or
otherwise be or become bound by any agreement, other than this Agreement and the
other Loan Documents, which restricts in any manner the rights of any present or
future holder of any of the Pledged Equity with respect thereto. There are no
setoffs, counterclaims or defenses with respect to the Collateral owned by
Pledgor and no agreement, oral or written, has been made with any other person
or party under which any deduction or discount may be claimed with respect to
such Collateral and Pledgor does not know of any fact which would prohibit or
prevent such Pledgor assigning or granting a security interest in the
Collateral.

Section 3.9. Organizational Agreements. Attached hereto as Exhibit B are true,
correct, and complete copies of the Organizational Agreements of each Pledged
Entity. The Organizational Agreements are in full force and effect and have not
been modified or amended except as attached hereto. Pledgor is not in default of
any of its obligations under the Organizational Agreements. Pledgor shall not
allow any Pledged Entity to (a) amend any provision of its Organizational
Agreements, (b) dissolve, liquidate, wind-up, merge or consolidate with any
other entity or (c) Transfer any of its respective assets and properties to any
Person except as permitted by the Loan Documents. The Organizational Agreements
of each Pledged Entity provide that (i) all owners of Equity Interests therein
are authorized to pledge or assign such Equity Interests to Lender, and that
such pledge or assignment shall include all voting, management and control
rights and is not limited to economic rights; (ii) neither the exercise by
Lender of any right or remedy under the Loan Documents, including, foreclosure
of the interests, nor the transfer to Lender or its successor or assign of title
to any interests in such Pledged Entity, shall constitute a default or breach,
or give rise to any right of first refusal or option to purchase under the
Organizational Agreement of such Pledged Entity; (iii) until the Debt is paid in
full: (A) no owners of Equity Interests in such Pledged Entity shall be entitled
to withdraw from such Pledged Entity or assign, encumber, or convey any interest
in such Pledged Entity (except in favor of Lender pursuant to the Loan
Documents); (B) no additional Equity Interests in such Pledged Entity shall be
created or issued and no Equity Interest shall be redeemed, exchanged, diluted
or modified; (C) such Pledged Entity shall not be dissolved, either voluntarily
or as the result of the withdrawal or removal of any owners of Equity Interests
in such Pledged Entity; and (D) the Organizational Agreements of such Pledged
Entity shall not be modified or terminated; and (iv) upon realization of the
Equity Interests by Lender pursuant to the Loan Documents, Lender has the right
to terminate all non-member managers of such Pledged Entity.

Section 3.10. Authority, Enforceability, Etc. The execution, delivery and
performance of this Agreement by Pledgor will not cause a violation of or a
default under the Organizational Agreements of Pledgor or any Pledged Entity.
The execution and delivery of this Agreement and the performance of Pledgor’s
obligations hereunder will not conflict with or result in a breach of the terms
or provisions of any (i) Legal Requirement, (ii) agreement to which any Pledgor
or any Pledged Entity is a party or by which any of its assets are bound, or
(iii)

 

7



--------------------------------------------------------------------------------

judgment, decree, arbitration award, or pending litigation to which Pledgor or
any Pledged Entity is subject. No approval by, authorization or consent of, or
filing with any Governmental Authority or any other Person is necessary in
connection with the execution, delivery and performance by Pledgor of this
Agreement, or if such approval, authorization, or consent is necessary, it has
been obtained. This Agreement constitutes the valid and legally binding
obligations of Pledgor and is fully enforceable against Pledgor in accordance
with its terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and limitations imposed by general principles of
equity. The jurisdiction of organization (as such term is defined in the UCC)
and place of business of Pledgor is set forth in the signature block of Pledgor.
No change has been or will be made in the jurisdiction of organization or place
of business of Pledgor, except upon at least thirty (30) days’ prior notice to
Lender.

ARTICLE IV - EVENTS OF DEFAULT AND REMEDIES

If an Event of Default shall occur and be continuing:

Section 4.1. Transfer Rights. Lender shall have the right, at any time and from
time to time, to effect the Transfer of any or all of the Collateral, subject
only to the provisions of the UCC and any other applicable statute which, in
accordance with such statute, cannot be waived, in any one or more of the
following ways:

(a) Register in the name of, or transfer to, Lender, a nominee or nominees, or
designee or designees, of Lender (including, without limitation, deposit any and
all of the Collateral to Lender with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Lender
may determine); provided that the provisions of Section 5.6 are complied with;

(b) Sell, resell, assign and deliver, in Lender’s sole and absolute discretion,
any or all of the Collateral or any other security for the Secured Obligations
(whether in whole or in part and at the same or different times) and all right,
title and interest, claim and demand therein and right of redemption thereof, at
public or private sale, for cash or upon credit (by Lender only), in accordance
with the applicable procedures specified in Section 5 hereof; and

(c) Proceed by a suit or suits at law or in equity to foreclose all or any part
of the security interests in the Collateral and sell the Collateral or any
portion thereof, under a judgment or decree of a court of competent
jurisdiction, retaining during the duration of such judicial enforcement all
other rights with respect to the Collateral, including specifically the rights
specified hereafter in Section 5 hereof with respect to each Pledged Entity.

Section 4.2. Voting Rights. Lender may exercise, either by itself or by its
nominee or designee, in the name of Pledgor, the rights, powers and remedies
granted to Lender hereunder and under the other Loan Documents in respect of the
Collateral at any time prior to effecting the Transfer of such Collateral to
Lender or its nominee or designee, or any third party purchasers, as
contemplated in Sections 4.1(a) and (b) above, and whether or not any judicial
action as contemplated in Sections 4.1(c) above has been commenced or is
continuing prior to a final unappealable judgment. Such rights and remedies
shall include, without limitation, and Pledgor

 

8



--------------------------------------------------------------------------------

hereby grants to Lender the right to exercise by delivering notice to Pledgor
and the applicable Pledged Entity, (a) all voting, consent, managerial and other
rights relating to the Pledged Equity, whether in Pledgor’s name or otherwise,
including without limitation the right to appoint officers, directors, managers
and other similar positions and (b) the right to exercise Pledgor’s rights, if
any, of conversion, exchange, or subscription, or any other rights, privileges
or options pertaining to any of the Pledged Equity, including, without
limitation, the right to exchange, at Lender’s sole and absolute discretion, any
and all of the Pledged Equity upon the merger, consolidation, reorganization,
recapitalization or other readjustment of such Pledged Entity, all without
liability, except to account for property actually received by Lender. Pledgor
hereby irrevocably authorizes and directs each Pledged Entity, on receipt of any
such notice (i) to deem and treat Lender or its nominee in all respects as a
member, partner or shareholder, as applicable, (and not merely an assignee of a
member, partner or shareholder) of such Pledged Entity, entitled to exercise all
the rights, powers and privileges (including, without limitation, the right to
vote on or take any action with respect to such Pledged Entity matters pursuant
to the Organizational Agreement) thereof, to receive all Distributions, to be
credited with the capital account and to have all other rights, powers and
privileges pertaining to such member, partner or shareholder interest, as
applicable, to which Pledgor would have been entitled had Pledgor not executed
this Agreement, and (ii) to file an amendment to the Organizational Agreement of
such Pledged Entity admitting Lender or such nominee(s) as a member, partner or
shareholder in place of Pledgor.

Section 4.3. Power of Attorney.

(a) Pledgor hereby irrevocably authorizes and empowers Lender, and assigns and
transfers to Lender, and constitutes and appoints Lender and any of its assigns,
its true and lawful attorney-in-fact and as its agent with full power of
substitution for Pledgor to proceed from time to time in Pledgor’s name, in
order to more fully vest in Lender the rights and remedies provided for herein,
in any statutory or non-statutory legal or other proceeding, without limitation,
any bankruptcy proceeding, affecting Pledgor, any Pledged Entity or the
Collateral.

(b) Lender and any of its assigns, or their respective nominees, may, to the
extent permitted by applicable law, either pursuant to such power-of-attorney or
otherwise, take any action and exercise and execute any instrument that
determines necessary or advisable to accomplish the purposes of this Agreement,
including without limitation: (i) execute and file proof of claim with respect
to any or all of the Collateral against any Pledged Entity and vote such claims
with respect to all or any portion of such Collateral (A) for or against any
proposal or resolution, (B) for a trustee or trustees or for a receiver or
receivers or for a committee of creditors, and/or (C) for the acceptance or
rejection of any proposed arrangement, plan of reorganization, composition or
extension; (ii) receive, endorse and collect all drafts, checks and other
instruments for the payment of money made payable to Pledgor representing any
interest, payment of principal or other distribution payable in respect of the
Collateral; (iii) execute endorsements, assignments or other instruments of
conveyance or transfer in respect of any other property which is or may become a
part of the Collateral hereunder; and (iv) execute releases and negotiate
settlements, as appropriate, including on account of, or in exchange for, any or
all of the Collateral, or any payment or distribution received by Pledgor, or
Lender on Pledgor’s behalf.

 

9



--------------------------------------------------------------------------------

(c) The foregoing power-of-attorney is irrevocable and coupled with an interest,
and any similar or dissimilar powers previously given by Pledgor in respect of
the Collateral or any Pledged Entity to any Person other than Lender are hereby
revoked. The power-of-attorney granted herein shall terminate automatically upon
the termination of this Agreement in accordance with the terms hereof.

Section 4.4. Management Rights. Lender may at such time and from time to time
thereafter, without notice to, or consent of, Pledgor or any other Person (to
the extent permitted by law), but without affecting any of the Secured
Obligations, in the name of Pledgor or in the name of Lender: (a) notify any
other party to make payment and performance directly to Lender, (b) extend the
time of payment and performance of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any obligations owing to Pledgor,
or claims of Pledgor under any Organizational Agreement of any Pledged Entity,
as applicable, (c) file any claims, commence, maintain or discontinue any
actions, suits or other proceedings deemed by Lender reasonably necessary or
advisable for the purpose of collecting upon or enforcing any Organizational
Agreement of any Pledged Entity, and (d) execute any instrument and do all other
things deemed reasonably necessary and proper by Lender to protect and preserve
and realize upon the Collateral or any portion thereof and the other rights
contemplated hereby.

Section 4.5. Right of Substitution. Lender shall have the right, without notice
to or consent of Pledgor, to become, or to designate its nominee, designee,
agent or assignee to become, a partner, member, officer or director, as
applicable, of any Pledged Entity, in substitution of any existing Person
serving in such capacity.

Section 4.6. UCC Rights. Lender may exercise all of the rights and remedies of a
secured party under the UCC.

Section 4.7. Lender Self-Help Rights.

(a) Subject to all applicable Legal Requirements, Lender shall have the right,
but not the obligation, to take any appropriate action as it, in its reasonable
judgment, may deem necessary to (i) cure any Event of Default, (ii) cause any
term, covenant, condition or obligation required under this Agreement or other
Loan Document to be promptly performed or observed on behalf of Pledgor or
(iii) protect the Collateral and any other security obtained pursuant to the
other Loan Documents. All amounts advanced by, or on behalf of, Lender in
exercising its rights under this Section 4 (including, without limitation,
reasonable legal expenses and disbursements incurred in connection therewith),
together with interest thereon at the Default Rate from the date of any such
advance, shall be payable by Pledgor, to Lender upon demand therefor and shall
be secured by the Collateral.

(b) Lender shall not be obligated to perform or discharge any obligation of
Pledgor or any Pledged Entity as a result of this Agreement. The acceptance by
Lender of this Agreement shall not at any time or in any event obligate Lender
to (i) appear in or defend any action or proceeding relating to the Collateral
to which it is not a party, or (ii) take any action hereunder or thereunder, or
expend any money or incur any expenses or perform or discharge any obligation,
duty or liability under the Collateral.

 

10



--------------------------------------------------------------------------------

Section 4.8. Remedies Cumulative. The obligations of Pledgor under this
Agreement shall be absolute and unconditional and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstances or occurrence except as
specifically provided in this Agreement. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Pledgor or any other Person
pledging collateral pursuant to the other Loan Documents or existing at law or
in equity or otherwise. Lender’s rights, powers and remedies may be pursued
singly, concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole and absolute discretion. Lender shall have no duty to
exercise any of the aforesaid rights, powers and remedies and shall not be
responsible for any failure to do so or delay in so doing.

Section 4.9. Notice of Exercise of Remedies. Pledgor hereby waives notice of
acceptance hereof, and except as otherwise specifically provided herein or
required by provision of law which may not be waived, hereby waives any and all
notices or demands with respect to any exercise by Lender of any rights or
powers which it may have or to which it may be entitled with respect to the
Collateral.

ARTICLE V - SALES OF THE COLLATERAL

Section 5.1. Right to Conduct Partial Sale of Collateral. In connection with any
sale of the Collateral, Lender may grant options and may impose reasonable
conditions such as requiring any purchaser to represent that any “securities”
constituting any part of the Collateral are being purchased for investment only.
If all or any of the Collateral is sold at any such sale by Lender to a third
party upon credit, Lender shall not be liable for the failure of the purchaser
to purchase or pay for the same and, in the event of any such failure, Lender
may resell such Collateral. It is expressly agreed that Lender may exercise its
rights with respect to less than all of the Collateral, leaving unexercised its
rights with respect to the remainder of the Collateral; provided, however, that
such partial exercise shall in no way restrict or jeopardize Lender’s right to
exercise its rights with respect to the remaining Collateral at a later time or
times. Pledgor hereby waives and releases any and all rights of redemption with
respect to the sale of any Collateral.

Section 5.2. Sale Procedures. No demand, advertisement or notice, all of which
are hereby expressly waived by Pledgor, shall be required in connection with any
sale or other disposition of all or any part of the Collateral, except that
Lender shall give Pledgor at least twenty (20) days’ prior notice of the time
and place of any public sale or of the time and the place at which any private
sale or other disposition is to be made, which notice Pledgor hereby agrees is
reasonable. All other demands, advertisements and notices are hereby irrevocably
waived by Pledgor. The notice of such sale shall (a) in case of a public sale,
state the time and place fixed for such sale, (b) in case of a sale at a
broker’s board or on a securities exchange, state the board or exchange at which
such sale is to be made and the day on which the Collateral, or the portion
thereof so being sold, first will be offered for sale at such board or exchange
and (c) in the case of a private sale, state the date after which such sale may
be consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as Lender may fix in the
notice of such sale.

 

11



--------------------------------------------------------------------------------

Section 5.3. Adjournment; Credit Sale. Lender shall not be obligated to make any
sale of the Collateral if it shall determine, in its sole and absolute
discretion, not to do so, regardless of the fact that notice of sale may have
been given, and Lender may without notice or publication adjourn any public or
private sale, and such sale may, without further notice, be made at the time and
place to which the same was so adjourned. Upon each public or private sale of
all or any portion of the Collateral, unless prohibited by any applicable
statute which cannot be waived, Lender (or its nominee or designee) may purchase
all or any portion of the Collateral being sold, free and clear of, and
discharged from, any trusts, claims, equity or right of redemption of Pledgor,
all of which are hereby waived and released to the extent permitted by law, and
may make payment therefor by credit against any of the Secured Obligations in
lieu of cash or any other obligations.

Section 5.4. Expenses of Sale. In the case of any sale, public or private, of
any portion of or all of the Collateral, Pledgor shall be responsible for the
payment of all reasonable costs and expenses of every kind for the sale and
delivery, including, without limitation, brokers’ and reasonable attorneys’ fees
and disbursements and any tax imposed thereon. The proceeds of the sale of the
Collateral shall be available to cover such costs and expenses, and, after
deducting such costs and expenses from the proceeds of the sale, Lender shall
apply any remaining amounts to the payment of the Secured Obligations in the
order of priority as set forth in the Loan Agreement and other Loan Documents.

Section 5.5. No Public Registration of Sale. Pledgor is aware that
Section 9-610(c) of the UCC may restrict Lender’s ability to purchase the
Collateral at a private sale. Pledgor is also aware that Securities and Exchange
Commission (the “SEC”) staff personnel have, over a period of years, issued
various No-Action Letters that describe procedures which, in the view of the SEC
staff, permit a foreclosure sale of securities to occur in a manner that is
public for purposes of Part 6 of Article 9 of the UCC, yet not public for
purposes of Section 4(2) of the Securities Act of 1933 (the “Securities Act”).
Pledgor is also aware that Lender may wish to purchase certain interests that
are sold at a foreclosure sale, and Pledgor believes that such purchases would
be appropriate in circumstances in which such interests are sold in conformity
with the principles set forth in such No-Action Letters. Section 9-603 of the
UCC permits Pledgor to agree on the standards for determining whether Lender has
complied with its obligations under Section 9-610. Pursuant to Section 9-603 of
the UCC, Pledgor specifically agrees that a foreclosure sale conducted in
conformity with the principles set forth in such No-Action Letters (a) shall be
considered to be a “public disposition” for purposes of Section 9-610(c) of the
UCC; (b) will be considered commercially reasonable notwithstanding that Lender
has not registered or sought to register the interests under the Securities Act,
even if Pledgor or any Pledged Entity agree to pay all costs of the registration
process; and (c) shall be considered to be commercially reasonable,
notwithstanding that Lender purchases such interests at such a sale.

Section 5.6. Strict Foreclosure.

(a) Lender may, but shall have no obligation to, in its sole and absolute
discretion, either negotiate an agreement (“Strict Foreclosure Agreement”) with
Pledgor, or make a written proposal (“Strict Foreclosure Proposal”) to Pledgor,
to retain the Collateral in full or partial satisfaction of the Debt in
accordance with the procedures specified in Section 9-620 of the UCC.

 

12



--------------------------------------------------------------------------------

(b) In the case of a Strict Foreclosure Proposal, Pledgor shall, within ten
(10) Business Days of Pledgor’s receipt of the Strict Foreclosure Proposal,
indicate Pledgor’s (i) acceptance or rejection of such Strict Foreclosure
Proposal, and (ii) waiver of any right to redeem the Collateral pursuant to
Section 9-624(c) of the UCC (“UCC Waiver”). Pledgor’s indication of acceptance
of a Strict Foreclosure Proposal shall be made by delivering a notice in a form
substantially identical to the form attached hereto as Exhibit C.

(c) Lender shall notify any guarantor, any other creditor with perfected lien
rights in the Collateral, and any other Person entitled to notice under
Section 9-621 of the UCC (each an “Interested Party” and collectively
“Interested Parties”) of any Strict Foreclosure Agreement or Strict Foreclosure
Proposal. Such Interested Party shall, within ten (10) Business Days of receipt
of notice thereof, indicate its (i) acceptance or rejection of the Strict
Foreclosure Agreement or the Strict Foreclosure Proposal, and (ii) UCC Waiver.

(d) If Lender fails to receive (i) Pledgor’s acceptance of a Strict Foreclosure
Proposal and UCC Waiver or (ii) acknowledgements from all Interested Parties of
acceptance of the Strict Foreclosure Agreement or the Strict Foreclosure
Proposal, as applicable) and their respective UCC Waivers, within ten
(10) Business Days of receipt of the notice periods specified in Subsections
(b) and (c) above (collectively the “Notice Period”), then Pledgor, or such
other Interested Party, as applicable, shall be deemed to have objected to the
Strict Foreclosure Agreement or the Strict Foreclosure Proposal, as applicable.

(e) Notwithstanding the acceptance of either a Strict Foreclosure Agreement or a
Strict Foreclosure Proposal by Pledgor and each Interested Party within the
applicable Notice Period, Pledgor and Lender shall not be required to consummate
such transfer of the Collateral unless and until (i) twenty (20) days have
elapsed after the delivery of such acceptance and, (ii) any Interested Party
shall have not paid and satisfied the Debt in full within such twenty (20) day
period as contemplated under Section 9-623 of the UCC (a “Redemption”). If a
Redemption is consummated, Pledgor’s acceptance shall be deemed to have been
revoked with the consent of Lender.

(f) If all the conditions specified in Subsections (a) through (e) of this
Section 5.6 have been satisfied, Pledgor and each Pledged Entity shall fully
cooperate, at their sole expense, in all matters deemed reasonably necessary by
Lender to effect such transfer of ownership on the records of such Pledged
Entity in accordance with any applicable requirements of the Organizational
Agreement of such Pledged Entity and/or the Mortgage Loan Documents. Such
cooperation shall include using Pledgor’s best efforts to assist Lender in
obtaining any necessary review, approvals and other administrative action from
such Pledged Entity, Mortgage Lender, any applicable Rating Agencies, and any
master or special servicer of the Mortgage Loan. Such assistance shall include
at Lender’s request (i) providing all related financial and operational
documents and materials to, such third parties, and (ii) providing such
assurances and executing such documentation as is required by such third parties
or Lender to effect such transfer.

Section 5.7. Receipt of Sales Proceeds. Upon any sale of the Collateral, or any
portion thereof, by Lender hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
proceeds by Lender or the officer making the

 

13



--------------------------------------------------------------------------------

sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to Lender or
such officer or be answerable in any way for the misapplication or
non-application thereof.

Section 5.8. Application of Collateral. All proceeds from the sale of all or any
portion of the Collateral, and all Distributions now or at any time hereafter
received or retained by Lender pursuant to the provisions of this Agreement
shall be applied by Lender to the satisfaction of the Secured Obligations in
such order and priority as determined by Lender in its sole and absolute
discretion and in accordance with applicable law.

Section 5.9. Preferences. Lender shall have no obligation to marshal any assets
in favor of Pledgor or any other party or against, or in payment of, any or all
of the Secured Obligations. To the extent Pledgor makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Secured Obligations intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

ARTICLE VI - SECURITIES ACT

Section 6.1. Securities Registration. If an Event of Default shall have occurred
that is continuing and Pledgor shall have received from Lender a written request
that Pledgor effect any registration, qualification or compliance under any
federal or state securities law or laws with respect to all or any part of the
Collateral, and such registration, qualification and/or compliance is required
under applicable federal or state securities law or laws, Pledgor as soon as
practicable and at its sole expense, agrees to use its best efforts to effect
(and keep effective) such registration, qualification and compliance as required
under: (a) applicable federal or state securities law or laws and as would
permit or facilitate the sale and distribution of such Collateral, including,
without limitation, registration under the Securities Act, as then in effect (or
any similar statute then in effect), (b) applicable blue sky or other state
securities laws and (c) other government requirements. Lender shall furnish to
Pledgor such information regarding Lender as Pledgor may request in writing and
as shall reasonably be required in connection with any such registration,
qualification or compliance. Pledgor will cause Lender to be kept reasonably
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, will furnish to Lender such
number of prospectuses, offering circulars or other documents incident thereto
as Lender from time to time may reasonably request, and will indemnify Lender
and all others participating in the distribution of such Collateral against all
losses, liabilities, claims or damages caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to Pledgor by Lender expressly for use therein.

 

14



--------------------------------------------------------------------------------

Section 6.2. Private Securities Sale. If at any time when Lender shall determine
to exercise its right to sell all or any part of the Collateral pursuant to
Section 5, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, Lender may, in its sole and absolute discretion, sell such Collateral
or part thereof by private sale (for securities law purposes) in such manner and
under such circumstances as Lender may deem necessary or advisable in order that
such sale may legally be effected without such registration, provided that at
least ten (10) days’ notice is given to Pledgor in accordance with the private
sale notice provisions of Section 5 hereof. Without limiting the generality of
the foregoing, in any such event Lender, in its sole and absolute discretion
(a) may proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under such Securities Act, (b) may approach and negotiate with a
single potential purchaser to effect such sale and (c) may restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment, and not with a view to the distribution or sale
of such Collateral or part thereof. In the event of any such sale, Lender shall
incur no responsibility or liability for selling all or any part of the
Collateral at a price which Lender may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until after registration under the
Securities Act.

ARTICLE VII - MISCELLANEOUS PROVISIONS

Section 7.1. Further Assurances. Pledgor hereby agrees to sign and deliver to
Lender financing statements, continuation statements and other documents,
agreements, and instruments, in form reasonably acceptable to Lender, and do
such further acts, as Lender may from time to time reasonably request or which
are reasonably necessary to establish and maintain a valid and perfected
security interest in the Collateral (and to pay any filing fees relative
thereto) or to further assure or confirm Lender’s rights hereunder. Without
limiting the foregoing, Pledgor authorizes Lender, to the extent permitted by
law, to file such financing statements and amendments thereto and continuations
thereof relating to all or any part of the Collateral without the signature of
Pledgor (including, to the extent permitted by law, to file a photographic or
other reproduction of this Agreement).

Section 7.2. No Release, Etc. No delay or omission to exercise any remedy, right
or power accruing upon a default or an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of any default or Event of Default shall not be
construed to be a waiver of any subsequent default or Event of Default or to
impair any remedy, right or power of Lender. Any and all of Lender’s rights with
respect to any Collateral shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding, among
other things: (a) any renewal, extension, amendment or modification of, or
addition or supplement to, or deletion from, this Agreement or any other Loan
Document or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof; (b) any waiver, consent, delay, extension
of time, indulgence or other action or inaction under or in respect of this
Agreement or any other Loan Document; (c) any exercise or non-exercise of any
right, remedy, power or privilege under or in respect of this Agreement or any
other Loan Document; (d) any sale, exchange, release,

 

15



--------------------------------------------------------------------------------

surrender, or substitution of, or realization upon, any Collateral (except to
the extent otherwise specifically agreed to by Lender) or any other security
held by Lender to secure the Debt; (e) the furnishing to or acceptance by Lender
of any additional security to secure the Debt; or (f) any invalidity,
irregularity or unenforceability of all or any part of the Secured Obligations
or of any security therefor.

Section 7.3. Notices. All notices, consents, approvals, demands and requests
required or permitted hereunder shall be given in the manner set forth in the
Loan Agreement.

Section 7.4. Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY PLEDGOR IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST
EXTENT PERMITTED BY LAW, PLEDGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR PLEDGOR ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND PLEDGOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE AND
APPOINT:

 

16



--------------------------------------------------------------------------------

National Registered Agents, Inc.

875 Avenue of the Americas, Suite 501

New York, New York 10001

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON PLEDGOR IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF NEW YORK. PLEDGOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 7.5. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 7.6. Modification; Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
nor consent to any departure by Pledgor therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Pledgor, shall
entitle Pledgor to any other or future notice or demand in the same, similar or
other circumstances.

Section 7.7. Number and Gender. All references to sections and exhibits are to
sections and exhibits in or to this Agreement unless otherwise specified. Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision, article, section or other subdivision
of this Agreement. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

17



--------------------------------------------------------------------------------

Section 7.8. Headings, Etc. The headings and captions of various paragraphs of
this Agreement are for the convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 7.9. Counterparts. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement. The failure of
any party hereto to execute this Agreement, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

Section 7.10. Remedies of Pledgor. If a claim or adjudication is made that
Lender or its agents or nominees, has acted unreasonably, or has unreasonably
delayed acting, in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent or nominee, as the case may be, has an
obligation to act reasonably or promptly, Pledgor agrees that neither Lender nor
its agents, shall be liable for any monetary damages, and Pledgor’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

Section 7.11. Entire Agreement. This Agreement and the other Loan Documents
embody the final, entire agreement of Pledgor and Lender with respect to the
Secured Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof. This Agreement is intended by Pledgor and Lender as a
final and complete expression of the terms of the Agreement, and no course of
dealing between Pledgor and Lender, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Agreement. There
are no oral agreements between Pledgor and Lender.

Section 7.12. Waiver of Right to Trial by Jury. PLEDGOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY PLEDGOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY PLEDGOR.

Section 7.13. Successors and Assigns. This Agreement and all obligations of
Pledgor hereunder shall be binding upon the successors and assigns of Pledgor,
except that Pledgor, unless otherwise expressly provided in the Loan Agreement
and then only to the extent provided therein, shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
Lender. Lender shall have the right to assign its interest in this Agreement and
all rights and remedies of Lender hereunder shall inure to the benefit of Lender

 

18



--------------------------------------------------------------------------------

and its participants, successors and assigns. Neither this Agreement nor
anything set forth herein is intended to, nor shall it, confer any rights on any
person or entity other than the parties hereto and all third party rights are
expressly negated.

Section 7.14. Termination. Upon the indefeasible payment and performance in full
of the Secured Obligations, this Agreement shall terminate and, upon Lender’s
execution and delivery to Pledgor of documents prepared by Pledgor and
acceptable to Lender, Lender shall terminate Lender’s Lien on the Collateral.
Lender shall execute and deliver such other documents, at Pledgor’s sole cost
and expense, that Pledgor may reasonably request in order to accomplish the
foregoing.

Section 7.15. Exculpation. This Agreement is and shall be subject to the
exculpation provisions of Section 9.3 of the Loan Agreement.

[Pledgor Signature Appears on Next Page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by its duly authorized officer on the date first set forth above.

 

PLEDGOR:

GIT HERITAGE IV MEZZ, LLC, a Delaware

limited liability company

By:

 

/s/ Rosemary Q. Mills

Name:

 

Rosemary Q. Mills

Title:

 

Vice President

 

Mezz Pledge and Security Agreement



--------------------------------------------------------------------------------

Schedule 1

 

Pledgor

  

Pledged Entity

  

Equity Interest

GIT Heritage IV Mezz, LLC

  

GIT Heritage IV TX, LLC

  

100% of the member Equity Interests in GIT Heritage IV TX, LLC



--------------------------------------------------------------------------------

Exhibit A

AGREEMENT AND ACKNOWLEDGMENT

THE UNDERSIGNED hereby agrees, acknowledges and consents to the execution and
delivery to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (together with its
successors, assignes, and designees for the purposes hereof, “Lender”), of the
Pledge and Security Agreement to which this Agreement and Acknowledgement is
attached (the “Pledge Agreement”) made by GIT HERITAGE IV MEZZ, LLC (“Pledgor”),
as collateral security for the payment and performance of the Secured
Obligations described therein, and the assignment and pledge thereby to Lender
by Pledgor of all of each Pledgor’s right, title and interest to the Collateral
described therein. All capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed to such terms in the Pledge Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby represents, warrants, covenants and
agrees for the benefit of Lender as follows:

1. Representations and Warranties. The undersigned represents and warrants that
(a) the execution and delivery of the Pledge Agreement does not violate any of
such undersigned’s Organizational Agreements or any other agreement to which
such undersigned is a party or by which any of the property of such undersigned
is bound, (b) the undersigned has not entered into a control agreement
perfecting a security interest in any of the Equity Interests favor of any other
party (other than pursuant to the Permitted Encumbrances), (c) the Collateral is
not subject to any security interest or lien in favor of any Person other than
Lender and has not been pledged, transferred or assigned to, and is not
otherwise in the control of, any Person other than Lender, (d) the undersigned
does not have any present claim, right of offset, or counterclaim against
Pledgor under or with respect to the Collateral or otherwise under any of the
undersigned’s Organizational Agreements, (e) Pledgor is not in default to the
undersigned or otherwise under or in respect of any of its respective
obligations under any of such undersigned’s Organizational Agreements, and
(f) all of the representations and warranties of Pledgor made in the Pledge
Agreement are true, accurate and complete in all material respects.

2. Covenants and Agreements.

(a) Books and Records. The undersigned (i) shall cause all of its respective
books and records to reflect the pledge of the Collateral to Lender and agrees
not to consent to or to permit any transfer thereof or any other action that may
be taken by Pledgor that might constitute an Event of Default so long as any of
the Secured Obligations remain outstanding, (ii) agrees that Lender and/or its
representatives may, upon reasonable advance notice and at any reasonable time
during normal business hours, inspect the books, records and properties of such
undersigned.

(b) UCC Matters. The undersigned confirms, agrees and acknowledges that (i) all
of the Pledged Equity in the undersigned is and shall continue to be
certificated securities in registered form within the meaning of, and governed
by, Article 8 (including, without limitation, Section 8-106) of the UCC,
(ii) such Pledged Equity is and shall continue to be



--------------------------------------------------------------------------------

evidenced by one (1) certificate issued to Pledgor, as its sole member,
(iii) that each such certificate has been validly issued and is fully paid for,
(iv) that each such certificate represents and embodies all right, title and
interest in and to the Pledged Equity, (v) that each such original certificate
that has been physically delivered to Lender, was in the physical possession of
Pledgor at all times prior to such delivery to Lender, and has been duly
indorsed in blank within the meaning of the UCC, (vi) that each such certificate
has not been modified or amended and remains in full force and effect,
(vii) that ownership of each such certificate is registered in the respective
books and records of the undersigned in the name of Pledgor, subject only to the
pledge thereof in favor of Lender as security for the Secured Obligations,
(viii) notwithstanding any provisions in the Organizational Agreements, Pledgor
is hereby authorized and permitted to pledge, assign and grant a security
interest in the Collateral in favor of Lender pursuant to the Pledge Agreement,
(ix) this Agreement and Acknowledgment is intended to, and shall, provide Lender
with “control” over the Collateral within the meaning of Articles 8 and 9 of the
UCC, (x) it shall comply with all instructions relating to the Collateral
originated by Lender without further authorization or consent from Pledgor, the
intention of such covenant being to comply with Section 8-106(c)(2) of the UCC,
and (xi) no Equity Interest other than those represented and evidenced by such
certificates in the undersigned is valid or will be recognized by the
undersigned.

(c) Organizational Agreements. The undersigned shall not suffer or permit its
Organizational Agreements to be amended or modified without the prior written
consent of Lender. The representations and warranties set forth in Section 3.9
above are true and correct.

(d) Notices; Defaults. The undersigned shall give Lender a copy of all notices,
reports or communicates received or given pursuant to its Organizational
Agreements promptly after the same shall have been received or contemporaneously
with the giving thereof, as the case may be. The undersigned shall permit Lender
the right to cure any default by Pledgor under the Organizational Agreements,
and no notice of any default by Pledgor with respect to the Organizational
Agreements shall be effective unless and until such notice has been received by
Lender; provided, however, in no event shall Lender be obligated to cure such
default. Lender shall have fifteen (15) days in excess of the amount of time to
cure any such default as given to Pledgor under the Organizational Agreements,
as measured from the date notice of such default has been received by Lender.

3. Events of Default; Sales of Collateral. The undersigned hereby agrees that
during the continuance of an Event of Default, (a) all Distributions will be
made directly to Lender, (b) Lender shall have the sole and exclusive right to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral in accordance with the Pledge Agreement, (c) Lender may take any
reasonable action which Lender may deem necessary for the maintenance,
preservation and protection of any of the Collateral or Lender’s security
interests therein, including, without limitation, the right to declare any or
all Secured Obligations to be immediately due and payable without demand or
notice and the right to transfer any of the Pledged Equity or other Collateral
into Lender’s name or the name of any designee or nominee of Lender, (d) Lender
may dispose of the Collateral in accordance with Articles 8 and 9 of the UCC and
the provisions of the Pledge Agreement, in which case, notwithstanding anything
to the contrary in the Organizational Agreements, (i) Lender, or its designee or
assign, shall automatically be admitted as a shareholder, member or partner, as
the case may be, of the



--------------------------------------------------------------------------------

undersigned and shall be entitled to receive all benefits and exercise all
rights in connection therewith pursuant to the Organizational Agreements of the
undersigned, (ii) the undersigned shall recognize Lender (or its designee or
assign) as the successor in interest to Pledgor, and (iii) notwithstanding any
provisions to the contrary in the Organizational Agreements, Lender shall not be
required to pay any fees or other consideration of any type, or execute any
documents, or be limited by any requirements or conditions whatsoever (regarding
Distributions receivable by Lender from the undersigned, Lender’s financial
condition or otherwise), other than any such requirements, if any, that are
expressly set forth in the Loan Documents.

4. No Liability. Notwithstanding the security interests of Lender in the
Collateral or any of its rights hereunder, (a) Lender shall have no obligation
or liability whatsoever for matters in connection with the Pledged Equity
arising or occurring, directly or indirectly, prior to Lender’s (or its
designee’s, successor’s or assign’s) becoming a shareholder, member or partner,
as the case may be, of the undersigned, and except to the extent set forth in
the Loan Documents, Pledgor shall have no liability for matters in connection
with the Pledged Equity first occurring or arising after Lender’s (or its
designee’s, successor’s or assign’s) acquisition through foreclosure of the
Pledged Equity, and (b) Lender shall not be obligated to perform any of the
obligations or duties of Pledgor under any of the undersigned’s Organizational
Agreements, or to take any action to collect or enforce any claim for payment
due Pledgor arising thereunder.

5. Transfers. The undersigned acknowledges that the security interest of Lender
in the Collateral and all of Lender’s rights and remedies under the Pledge
Agreement may be freely transferred or assigned by Lender. In the event of any
such transfer or assignment, all of the provisions of this Agreement and
Acknowledgment shall inure to the benefit of the transferees, successors, and/or
assigns of Lender. The provisions of this Agreement and Acknowledgment shall
likewise be binding upon any and all permitted transferees, successors and
assigns of the undersigned.

6. Further Assurances. The undersigned shall, from time to time, promptly
execute and deliver such further instruments, documents and agreements, and
perform such further acts as may be reasonably necessary or proper to carry out
and effect the terms of the Pledge Agreement and this Agreement and
Acknowledgment.

7. Reliance. This Agreement and Acknowledgment is being given to induce Lender
to accept the Pledge Agreement and with the understanding that Lender will rely
hereon.

8. Counterparts. This Agreement and Acknowledgment may be executed in
counterparts.

9. Miscellaneous. The provisions of Article 7 of the Pledge Agreement are hereby
incorporated herein by this reference (with all references to Pledgor therein
deemed to mean and refer to the undersigned).

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by its duly authorized officer on this      day of October, 2011.

 

Pledged Entity:

GIT HERITAGE IV TX, LLC, a Delaware

limited liability company

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit B

Organizational Agreements

 

(a)

Limited Liability Company Agreement

 

(b)

Certificate of Formation



--------------------------------------------------------------------------------

Exhibit C

Acceptance of Lender’s Proposal under Section 5.6

                 , 201    

[                                ]

[                                 ]

[                                 ]

Ladies and Gentlemen:

This letter agreement and waiver is being delivered by the undersigned
(“Pledgor”) to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“Lender”) in
connection with that certain Pledge and Security Agreement dated as of
October    , 2011 by Pledgor in favor of Countrywide Commercial Real Estate
Finance, Inc. (the “Pledge Agreement”). All capitalized terms used herein,
unless otherwise defined herein, shall have the meanings specified in the Pledge
Agreement.

1. As contemplated by Section 5.6 of the Pledge Agreement, Pledgor hereby
accepts Lender’s Strict Foreclosure Proposal to retain all right, title and
interest in and to the Collateral, and agrees to ratify such retention at the
direction of Lender in accordance with such Section 5.6 and the other applicable
provisions of the Loan Documents.

2. This acceptance is irrevocable and unconditional, subject, however, to the
terms of Paragraph 5 below.

3. All of the Interested Parties acknowledge and consent to the acceptance and
agreements set forth in Paragraph 1 and Paragraph 2 hereof.

4. In accordance with Section 9-624(c) of the UCC, each Pledged Entity and each
Interested Party, hereby waives, effective as of the date hereof, all of its
rights under the UCC with respect to the Loan, the Pledge Agreement and the
Collateral, if any, including any rights described in Section 9-623 of the UCC,
in each case to the fullest extent such rights may be waived in accordance with
the UCC (“UCC Waiver”).

5. Notwithstanding the acceptance and UCC Waiver, Pledgor and Lender shall not
be required to consummate such retention by Lender unless and until (a) twenty
(20) days have elapsed after the delivery of such acceptance, and (b) none of
the Interested Parties have caused the entire Debt to be paid and satisfied in
full within such twenty day period (a “Redemption”), and, if a Redemption is
consummated pursuant to the terms of the Loan Documents and in accordance with
applicable law, Pledgor’s acceptance shall be deemed to have been revoked with
the consent of Lender.



--------------------------------------------------------------------------------

Very truly yours,

GIT HERITAGE IV MEZZ, LLC, a Delaware

limited liability company

By:

 

 

Name:

 

Title:

 

 

ACKNOWLEDGED AND AGREED:  

                                                                  ,

a                                                               

 

 

By:

 

 

Name:

 

Its:

 